Citation Nr: 1645801	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO. 15-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for an abdominal hernia with post-operative residuals. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran did not submit a timely Substantive Appeal (VA Form 9) in response to the May 2014 Statement of the Case. However, the Board has accepted jurisdiction over the issues and has waived any requirement for a Substantive Appeal. See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Veteran initially requested a Board hearing at the local RO; however, the Veteran subsequently requested that the hearing be canceled and his appeal be forwarded for appellate review. See February 2016 Statement. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran last underwent a VA examination in September 2012. In a July 2014 statement, the Veteran's private treating physician, J.K., indicated that the Veteran's abdominal hernia was "progressively growing in size." J.K. further indicated that the Veteran required use of an abdominal support during manual labor, but it is unclear whether the Veteran's hernia is of such severity that is not well supported by an abdominal belt under ordinary conditions. As VA has a duty to provide the Veteran a contemporaneous examination and the evidence indicates a material change in the Veteran's condition since the last examination, a new VA examination is required. 

Regarding the claim of entitlement to a TDIU, the Veteran's current disability rating does not meet the schedular requirements for consideration of entitlement to a TDIU. The Board is precluded from assigning a TDIU on an extraschedular basis in the first instance. However, as there is evidence that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected hernia disability, the Board must refer this case to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request the appropriate release(s) to obtain all available private medical records pertaining to his hernia treatment from J.K. and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for (an) appropriate VA examination(s) to determine the current nature and severity of the abdominal hernia with post-operative residuals. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s). The VA examiner(s) should report the extent of the Veteran's hernia disability with post-operative residuals in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered.

4. Following completion of the above, refer the issue of entitlement to a TDIU on an extraschedular basis to the VA Director of the Compensation Service for adjudication. The Director is requested to provide adequate reasons and bases for any decision, to include discussion of whether the Veteran meets the requirements for assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




